*935ON MOTION FOR REHEARING
DOWNEY, Judge.
Among appellant Eaton’s grounds for rehearing he argues that we overlooked the contention that Eaton could not be convicted of first degree murder under an aider and abettor theory when his codefendant Gombos, the actual perpetrator of the homicide, was only convicted of second degree murder. We concede the point was not discussed; however, we hasten to add that we did, in fact, consider it, but we found it to be without merit. We were in accord with the Second District Court of Appeal’s exposition of the correct rule found in Potts v. State, 403 So.2d 443 (Fla. 2d DCA 1981).
Accordingly, following Potts and our recent decision regarding another defendant in this same criminal episode, Sobel v. State, Case No. 80-653, Fla.App., 410 So.2d 556, 1982, we grant the Motion for Rehearing, but we adhere to our original decision and opinion in these consolidated cases.
GLICKSTEIN and DELL, JJ., concur.